Title: To Thomas Jefferson from William Bache, 2 February 1803
From: Bache, William
To: Jefferson, Thomas


          
            Dear sir. 
            Philadelphia Feby. 2d. 1803.
          
          Your prediction of the state of Navigation has been verified, our Journey from Washington was in slush, which I bore without repining as I had a prospect of an open river, but before the vesell was in readiness the Ice secured her. Today there is some prospect for tomorrow as it is warm and rains. 
          Yesterday I received remittances from Jersey. Inclosed you will find $100 which you so kindly lent me at Washington, and for which you have my grateful remembrances. 
          I am very anxious about the fate of Mr Trist, not having heard of him or his family since we left Albemarle. If you know anything of him and can spare time from your public duties, you will add to the many obligations to Mrs Bache & myself by communicating his fate to her.—Believe me with sincere respect & friendship to be your much obliged.— 
          
            William Bache
          
        